DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/06/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/26/2020 and 6/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/06/2021 applicants agree to withdraw inventions of group 2 and elect group 1 (claims 18-29, 33-34 and 36-37). Hence Claims 30-32 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of group 1 (claims 18-29, 33-34 and 36-37) in the reply filed on 12/6/2021 is acknowledged. The traversal is on the ground(s) that the electro-optic modulators recited in claims from both groups are directed to electro-optic modulators of a transverse type, whereas cited prior art of Fox is directed to a modulator of a longitudinal type. It is noted that the term of “transverse type” is cited in preambles. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 27, the term of “wherein the shape of the modulator element is adapted to the shape of the deformed portion” (line 1-2) is vague and renders the claims indefinite. It lacks proper antecedent basis because claim 27 depends on claim 18, but nowhere in claim 18 cites “a shape of the modulator element” and “a shape of the deformed portion”. Further, it is not clear which limiting feature "adapted" could represent. Adapted could e.g. mean that the modulator element has the same shape, the opposite shape or any other shapes. Thus also a modulator which is straight in a direction parallel to the light path is included in the present limitation of the claim.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-29, 33-34 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Myers (US 3432224).

Regarding Claim 18, Myers teaches an electro-optic modulator for modulating a beam of electro-magnetic radiation having a beam path and a beam axis, wherein the electro-optic modulator is of a transverse type (abstract; fig. 1) and comprises: 

a modulator element that is positioned in the beam path (fig. 1, 5- beam path, 18- modulator element),
 
a housing for receiving the modulator element, which housing forms a resonant cavity (fig. 1, 6; col. 1, line 10-18, A light modulating device is provided that includes a resonant cavity containing a standing wave electric field), and

a coupling device for inputting modulating energy into the housing such that a resonant standing wave is generated within the housing (fig. 1, 25, 26, Electric field E; col. 3, line 35-40, The standing wave electric field E is created in a conventional manner by tuning the cavity with a slide-screw tuner 25 and adjustable shorting plunger 26),
 
wherein the housing comprises at least one sidewall that extends substantially parallel to the beam axis over a length (fig. 1, walls holding 18 and 26) and 

wherein the at least one sidewall comprises a deformed portion (fig. 1, holding walls on top of 18 and 26- adjustable shorting plunger) such that in the resonant cavity a distance between the sidewall and the beam axis in a direction perpendicular to the beam axis varies over at least a portion of the length of the sidewall (fig. 1, 5, 26; --adjusting 26, the distance between 5 and 26 varies).

Regarding Claim 19, Myers teaches the electro-optic modulator of claim 18, wherein the housing comprises four sidewalls each extending substantially parallel to the beam axis over a length and a front and a rear face arranged substantially perpendicular to the beam axis (figs. 1 and 2, 6, walls holding 18 and 26; and 10, 11) .

Regarding Claim 20, Myers teaches the electro-optic modulator of claim 18, wherein at least one sidewall of the housing comprises at least one deformed portion (fig. 1, 26-- adjustable shorting plunger) and at least one non-deformed portion (fig. 1, 

Regarding Claim 21, Myers teaches the electro-optic modulator of claim 18, wherein the deformed portion of the at least one sidewall locally reduces or enlarges the size of the resonant cavity in a direction perpendicular to the beam axis (fig. 1, 26- adjustable shorting plunger).

Regarding Claim 22, Myers teaches the electro-optic modulator of claim 18, wherein the deformed portion of the at least one sidewall locally displaces the resonant cavity in a direction perpendicular to the beam axis (fig. 1, 26- adjustable shorting plunger).

Regarding Claim 23, Myers teaches the electro-optic modulator of claim 18, wherein at least two sidewalls of the housing comprise deformed portions, which sidewalls are arranged on opposite sides of the modulator element (fig. 1, holding walls on top and bottom surfaces of 18, and 26- adjustable shorting plunger, 25- slide-screw tuner).



Regarding Claim 25, Myers teaches the electro-optic modulator of claim 18, wherein the deformed portion is located at or near the position of the coupling device along the beam axis (fig. 1, 26).

Regarding Claim 26, Myers teaches the electro-optic modulator of claim 18, wherein the deformed portion reduces the effective length of the modulator element along the beam axis (fig. 1, 18, 26; --this portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Myers is same to that recited in the claim 18, then it is expect the structure provided by Myers has same function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).



Regarding Claim 28, Myers teaches the electro-optic modulator of claim 18, further having an impedance matching element that comprises a first end, wherein a distance between the first end of the impedance matching element and the coupling device can be adjusted (fig. 1, 25 or screw attached to 26).

Regarding Claim 29, Myers teaches a method of producing an electro-optic modulator for modulating a beam of electro-magnetic radiation having a beam path and a beam axis, wherein the electro-optic modulator is of a transverse type (abstract; fig. 1) and comprises:

 a modulator element that is positioned in the beam path (fig. 1, 5- beam path, 18- modulator element),
 
a housing for receiving the modulator element, which housing forms a resonant cavity (fig. 1, 6; col. 1, line 10-18, A light modulating device is provided that includes a resonant cavity containing a standing wave electric field), and 

a coupling device for inputting modulating energy into the housing such that a resonant standing wave is generated within the housing (fig. 1, 25, 26, Electric field E; 

wherein the housing comprises at least one sidewall that extends substantially parallel to the beam axis over a length (fig. 1, walls holding 18 and 26) and 

wherein the method comprises a step of adapting the shape of the at least one sidewall to form a deformed portion (fig. 1, holding walls on top of 18 and 26- adjustable shorting plunger) such that in the resonant cavity a distance between the sidewall and the beam axis perpendicular to the beam axis varies over at least a portion of the length of the sidewall (fig. 1, 5, 26; --adjusting 26, the distance between 5 and 26 varies).

Regarding Claim 33, Myers teaches the electro-optic modulator of claim 18, wherein the coupling device for inputting modulating energy into the housing is a rod-shaped element that extends into the housing (fig. 1, 25, 26 and the screw attached to 26).

Regarding Claim 34, Myers teaches the electro-optic modulator of claim 33, wherein the rod-shaped element is located within a space formed between the housing and the modulator element and extends substantially parallel to a height H of the resonant cavity (fig. 1, 26 and the screw attached to 26)



Regarding Claim 37, Myers teaches the electro-optic modulator of claim 18, wherein the at least one deformed portion of the at least one sidewall is configured to compensate for distortions of the resonant standing wave field of modulating energy (fig. 1, 26; --this portion of claim is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Myers is same to that recited in the claim 18, then it is expect the structure provided by Myers has same function/property as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Belek et al (US 4849719).



a modulator element that is positioned in the beam path (figs. 1-3, 10),
 
a housing for receiving the modulator element, which housing forms a resonant cavity (fig. 2, 24, 28, 16, 17, 18), and
 
a coupling device for inputting modulating energy into the housing such that a resonant standing wave is generated within the housing (figs. 2-3, 30, 31-- high voltage terminals),
 
wherein the housing comprises at least one sidewall that extends substantially parallel to the beam axis over a length (figs. 2-3, 12, 13) and 

wherein the at least one sidewall comprises a deformed portion (figs. 2-3, 14, 15-- flexible tabs) such that in the resonant cavity a distance between the sidewall and the beam axis in a direction perpendicular to the beam axis varies over at least a portion of the length of the sidewall (figs. 2-3, 14, 15; -- flexible tabs deforming, the distance between the sidewall and the beam axis varies).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Fox et al (GB 1192394).

Regarding Claim 18, Fox teaches an electro-optic modulator for modulating a beam of electro-magnetic radiation having a beam path and a beam axis, wherein the electro-optic modulator is of a transverse type (figs. 1) and comprises: 

a modulator element that is positioned in the beam path (fig. 1, 15, P),
 
a housing for receiving the modulator element, which housing forms a resonant cavity (fig. 1, 2, 3), and
 
a coupling device for inputting modulating energy into the housing such that a resonant standing wave is generated within the housing (fig. 16, 17; page 3, line 81-83, a standing wave is set up with its electric vector extending longitudinally along the structure and hence along the ADP rod),
 
wherein the housing comprises at least one sidewall that extends substantially parallel to the beam axis over a length (fig. 1, 2, 3) and 

wherein the at least one sidewall comprises a deformed portion (fig. 1, portion between 2 and 4) such that in the resonant cavity a distance between the sidewall and the beam axis in a direction perpendicular to the beam axis varies over at least a portion 

(Note: the term of “transverse type” is cited in preambles. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872